Citation Nr: 1550321	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-05 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date prior to August 18, 2011 for service connection for tardive dyskinesia.

2.  Entitlement to an initial compensable rating for tardive dyskinesia.
 

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to March 2001.

These matters come to the Board of Veterans' Appeals (Board) from a rating decision dated in June 2014 of a Department of Veterans Affairs (VA) Regional Office (RO), which effectuated the Board's grant of service connection for tardive dyskinesia and assigned a noncompensable rating effective August 18, 2011.  The Veteran appealed the evaluation and effective date assigned.

The May 2014 Board decision also remanded claims for service connection for left eye twitch, left knee disability, and right knee disability; for increased ratings for lumbosacral strain and irritable bowel syndrome (IBS); and for entitlement to earlier effective dates for the 20 percent rating assigned to lumbosacral strain and Dependents' Educational Assistance (DEA), for additional development.  These claims have not yet been recertified to the Board as the Agency of Original Jurisdiction is apparently continuing to complete the actions outlined in the Board's June 2014 remand.  Thus, those issues will be the subject of a later decision, if necessary.

Additionally, appeals pertaining to hiatal hernia and gastroesophageal reflux disease are presently before the RO and have not yet been certified to the Board.  Those issues will also be the subject of a later Board decision, if necessary.

The claim for an increased rating for tardive dyskinesia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency          of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's initial claim for service connection for tardive dyskinesia was received on August 18, 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 18, 2011, for the grant of service connection for tardive dyskinesia have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veteran's claim of entitlement to an earlier effective date arises from his disagreement with the initial evaluation following the grant of service connection for tardive dyskinesia.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, VA fulfilled that duty by making reasonable efforts  to obtain relevant records adequately identified by the Veteran.  The records VA obtained include service treatment records, post-service private and VA treatment records, and VA examination reports.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's initial claim for service connection for tardive dyskinesia was received on August 18, 2011.  He underwent a VA examination in September 2011.  In support of his claim, the Veteran submitted a June 2011 treatment report from      a neurologist, Dr. M.A.F., that noted the Veteran's complaints of abnormal movements of his eye and lips since 2000 and diagnosed tardive dyskinesia secondary to medication for the service connected migraine headaches.  The RO denied the claim in a rating decision in November 2011.  The Veteran perfected    an appeal and in May 2014, the Board granted the service connection for tardive dyskinesia.  In a June 2014 rating decision, the RO effectuated the award of service connection for the disability, assigning an effective date of August 18, 2011, the date upon which the RO determined that the Veteran's claim was received.  The Veteran filed a notice of disagreement as to the August 18, 2011 effective date, and this appeal followed.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2). 

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Further, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran.  Id. 

Upon review of the record, the Board finds the preponderance of the evidence is against the assignment of an effective date earlier than August 18, 2011 for the award of service connection for tardive dyskinesia.  There is no indication in the record, nor does the Veteran contend, that he filed a claim for tardive dyskinesia prior to August 18, 2011.  Indeed, the Veteran's attorney has made no specific argument as to why an earlier effective date is warranted.

Here, the first claim for this disability was received on August 18, 2011.  No document that could be construed as a claim for service connection for tardive dyskinesia was received by the RO prior to the Veteran's August 18, 2011 claim.  As this claim was filed 10 years after his discharge from service, the effective date for service connection for tardive dyskinesia can be no earlier than the date of receipt of the claim.  Accordingly, the appropriate effective date for the grant of service connection for the Veteran's tardive dyskinesia is August 18, 2011, and his claim must be denied.


ORDER

Entitlement to an effective date prior to August 18, 2011 for the grant of service connection for tardive dyskinesia is denied.


REMAND

The Veteran's most recent VA examination to evaluate the severity of the service-connected tardive dyskinesia was performed in September 2011.  The VA examiner at that time determined that the symptoms described by the Veteran were not consistent with a tardive dyskinesia, and as such, a diagnosis was not reported.  Thus, a new examination is warranted to ascertain the current nature and severity of this disability.  Relevant ongoing treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his tardive dyskinesia.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records     are not available, the Veteran should be notified of such. 
 
2.  Obtain updated VA treatment records. 

3.  After the above development is completed to the extent possible, schedule the Veteran for a VA central nervous system examination to ascertain the severity of his service-connected tardive dyskinesia.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted.  The examiner should identify all manifestations of the tardive dyskinesia.  

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development     or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


